Title: To John Adams from Jonathan G. Frazer, 2 May 1778
From: Frazer, Jonathan G.
To: Adams, John


     
      Sir
      Bourdeaux, May 2d. 1778
     
     I understand there is some dispatches from the Governour and Council of Virginia lately come to you Gentlemen at Paris. If there shou’d be, a Letter for me by the same conveyance, please to have it put in the post office for Bordeaux—and if you have a Virginia news paper to spare, I shall be much oblige to you for one.
     Their is a Captain Richard Garde here who’s Vessell is detained, as well as many others, from Ireland, by order of the Court of France.
     This man was coming here with provision last summer from Cork, and was taken by the Hawk, and Union, Letters of Mark, belonging to England, and was with his Vessell and Cargoe carried into Falmouth, where he was detained seven Months as a prisioner, at last had his Vessell given up to him, and himself and crew set at liberty. Just as he was ready to leave Falmouth in January last, the ship Hancock and Adams in the service of the united States (commanded by Samuel Smith) was also taken by an English Letter of mark, and carried into Falmouth. Capt. Smith and his crew were sent on shore to be examined &c. and fortunately met with this Capt. Garde who offered to conceal Capt. Smith and his crew on board his, the said Garde’s Vessell. After Capt. Smith had been some Days on shore at Falmouth going through his examination or Trial, he had consulted his mate and people, and they agreed to do any thing he thought was for the best. Accordingly they made their escape and got on board Capt. Garde’s Vessell where they was concealed till ready to sail, and they all got safe to this port, more in number then Capt. Garde had of his own, in his Brigantine. He the said Garde further shewed his goodness, by paying Capt. Smiths expences while at Falmouth and would not take any thing for their passages to this place. All this I had from Capt. Smith himself, who is now at Nantes. All that Capt. Garde wants is, that if his Vessell is condem’d here, for him to have a pass to return to Ireland, and not be detained in France as a prisioner, if War is declared; If you can with propriety obtain such a pass for him, you will serve a very good Man, and a very great Friend to the American cause; as well as obligeing, the crew that were in Captivity, also your most Obt. and very Hbl. Servt.
     
      Jno. G. Frazer
     
     
      PS. Please to excuse the freedom I have taken in troubling you with this matter, as I did not know who else to apply to, wishing at the same time to have this small favour granted to Capt. Garde. It may be necessary to have a description of him as it is always express’d in passes to every person in this Country, upon all occasions.
      Richard Garde late commander of the Bordeaux Yatch, from Cork, 38 years old, 5 feet 8 or 9 Inches high, and a fair complexion.
     
     JGF
    